DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 9, 11-13, and 15-20 are pending in this application.  Claims 2, 7, 10, and 14 have been cancelled.  Claims 1, 3-6, 8, 9, 11-13, and 15-20 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 19 are indefinite as they depend on a cancelled claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spelman et al (US 20130209658) in view of Schrader et al (US 20120322750) and DeMan (Principles of Food Chemistry) for the reasons set forth in  rejecting the claims in the last Office action.
With respect to claim 1,  Spelman et al teach a food composition including a solution of about 5,000 ppm to about 300,000 ppm steviol glycoside; about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see entire document, especially the abstract).  Spelman et al teach a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over time (see paragraph [0002]). Spelman et al teach (Paragraph [0006]) that in some embodiments, the steviol glycoside is at least about 95% rebaudioside A and that the steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside.  Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).  Spelman et al teach the steviol glycosides stay in solution for at least one week to about 33 months (see paragraph [0010]).  Spelman et al teach a clear solution (see paragraph [0034] and Example 3) and maintenance of the solution for at least one week to about 33 months (see paragraph [0010]).
Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).
With respect to claims  3 and 4, Spelman et al teach a clear solution (see paragraph [0034] and Example 3) and maintenance of the solution for at least one week to about 33 months (see paragraph [0010]).
With respect to claims 5, 6, 8, 9, 11-13, Spelman et al teach that food compositions may include additional components to achieve the desired final product. For example, liquid concentrates may include flavorings, preservatives, coloring, vitamins, electrolytes, minerals, herbs, spices, proteins, amino acids, peptides and fortification (see paragraph [0062]).
With respect to claims 15-17, Spelman et al teach that extracts of NHPSs may be used in any purity percentage. Spelman et al teach when a NHPS is used as a non-extract, the purity of the NHPS may range, for example, from about 0.5% to about 99% (see Paragraph [0026]).  Examples 1 and 5 of Spelman et al employed SG-95, which is a steviol glycoside product manufactured by PureCircle containing about 95% by weight stevia glycosides, including about 60 to about 65% by weight rebaudioside A.  Spelman et al teach the steviol glycoside is at least about 95% rebaudioside A. The steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside (Paragraphs [0006] and [0026]).  Spelman et al teach a food composition includes a solution of about 5,000 ppm (i.e. about 0.5 %) to about 300,000 ppm (i.e. about 30%) steviol glycoside: about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see paragraph [0003]).
With respect to claims 18-20, Spelman et al teach that the present invention generally relates to compositions and methods for a food composition, such as a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over a desired length of time (see paragraph [0002]).  Spelman et al teach steviol glycosides stay in solution for at least one week to about 33 months (see paragraphs [0010] and [0018]).
	The claims differ as to the use of Quillaja tree extract as the emulsifier.
	Schrader et al disclose a sweetener composition comprising saponin or one, two, three or more saponins that are preferably selected from the group consisting of quillaic saponins, since quillaic saponins allow for the highest solubility and (precipitation/recrystallization) stability of polyphenols, flavonoids and/or diterpenoid glucosides (see entire document, especially paragraphs [0013] and  [0021]).  Schrader et al disclose that saponins may be obtained from vegetable plants such as tomatoes, potatoes, soy beans as well as herbs and teas. Preferably, the saponins are selected from the quillaic acid saponins.  Quillaic acid saponins may be obtained from the bark of the so called "soap bark tree.”  Most preferably, the saponins are part of an extract from the bark of the soap bark tree (see paragraph [0022]).  Schrader et al disclose “solubilisates” containing 40 parts by weight Quillaia extract (water content: 72%) per 1000 parts by weight solubilisate, which is equal to 1.52% by weight of dry Quillaia extract (see Example 1, Table in paragraph [0142]).
Schrader et al disclose the use of gum arabic, pectin, and starches as emulsifying polymers (see paragraph [0020] and claim 2).
DeMan discloses the conventional use of emulsifiers (see page 409).
	It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use Quillaja tree extract in that of Spelman et al as taught by Schrader et al because the use of Quillaja tree extract would provide a source of saponins which would allow for the highest solubility.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner incorrectly cites Spelman et al as teaching steviol glycosides stay in a clear solution for at least one week to about 33 months and that Spelman et al does not teach an emulsifier.
Spelman et al teach “(i)n some embodiments, steviol glycosides stay in solution for at least one week to about 33 months” (paragraph [0010]).  Spelman et al teach a clear solution (see paragraph [0034] and Example 3) and maintenance of the solution for at least one week to about 33 months (see paragraph [0010]).
As set forth above, Schrader et al disclose a sweetener composition comprising saponin or one, two, three or more saponins that are preferably selected from the group consisting of quillaic saponins, since quillaic saponins allow for the highest solubility and (precipitation/recrystallization) stability of polyphenols, flavonoids and/or diterpenoid glucosides (see entire document, especially paragraphs [0013] and  [0021]).  Schrader et al disclose that saponins may be obtained from vegetable plants such as tomatoes, potatoes, soybeans as well as herbs and teas. Preferably, the saponins are selected from the quillaic acid saponins.  Quillaic acid saponins may be obtained from the bark of the so called "soap bark tree.”  Most preferably, the saponins are part of an extract from the bark of the soap bark tree (see paragraph [0022]).  
DeMan is cited to teach the conventional use of emulsifiers (see page 409).
It is repeated that in the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
June 16, 2022